DETAILED ACTION
                                                  REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 12/03/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”determining, by the one or more computers, a filter based on the particular search result interacted with by the user, wherein the filter provides a constraint for selecting 
search results; and setting, by the one or more computers, the filter to be applied for a
subsequent query such that the filter provides the constraint in addition to query text of the subsequent query; andafter setting the filter to be applied, providing, by the 
one or more computers, a second set of one or more search results in response to a second search query input to the query input field of the user interface, the second set of one or more search results being selected based on (1) query text in the query input field after the second search query input and (ii) the constraint of the filter determined based on the interaction of the user with the particular search result”, as required by claim 1 and a similar to the limitations of claims 19 and 20.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 19 and 20 are allowed.  Dependent claims 2-18 are allowed at least by virtue of their dependency from claims 1, 19 and 20.
 issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 09, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153